ORDER

PER CURIAM:
AND NOW, this 3rd day of March, 2006, upon consideration of the Report and Recommendations of the Disciplinary Board dated November 18, 2005, the Petition for Review, Exceptions and Objections and Petition for Remand, with request for oral argument, and response thereto, the request for oral argument is denied pursuant to Rule 208(e)(4), Pa.R.D.E., and it is hereby
ORDERED that Allen L. Feingold be and he is suspended from the Bar of this Commonwealth for a period of three years, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice BALDWIN did not participate in this matter.
Justice CASTILLE dissents and would issue a Rule to Show Cause why respondent should not be disbarred.